Exhibit 10.3

 

January 28, 2012

 

J. Michael Anderson

 

Re:                             Retention Award

 

Dear Michael:

 

Exterran Holdings, Inc. (the “Company”) is pleased to offer you a Retention
Award on the terms and conditions set forth below.  This Retention Award is
designed to provide additional compensation to you in consideration of important
contributions you will make to the Company.

 

1.   CASH RETENTION AWARD.  Within five business days following March 30, 2012,
you will be paid a cash retention award in the total amount of $286,650;
provided that, unless (i) you and the Company otherwise agree in writing or
(ii) you are sooner terminated by the Company without Cause (as such term is
defined in the Severance Agreement (defined below)), you must remain actively
employed by the Company through March 30, 2012 in order to earn such award.

 

2.   SEVERANCE BENEFIT AGREEMENT.  You and the Company will execute an amendment
(the “Amendment”) to your Severance Benefit Agreement substantially in the form
attached hereto as Exhibit A (as amended, the “Severance Agreement”).  You and
the Company agree that Section 2 of the Amendment will be void in the event you
do not earn the cash award referenced in paragraph 1 of this letter.

 

3.   WITHHOLDING.  The Company may withhold from any amounts payable under this
letter such federal, state, local or foreign taxes as are required to be
withheld pursuant to any applicable law or regulation.

 

4.   GOVERNING LAW.  This letter shall be governed by, and construed in
accordance with, the laws of the State of Texas, without regard to principles of
conflict of laws thereof.

 

5.   ENTIRE AGREEMENT.  This letter, together with the Severance Agreement and
any ancillary agreements between you and the Company, constitutes the final,
complete and exclusive agreement between you and the Company with respect to the
subject matter of this letter, and supersedes and replaces any and all other
agreements, offers or promises, whether oral or written, by the Company, its
affiliates or any predecessor employer (or any representative thereof).  You
agree that any such prior agreement, offer or promise between you and the
Company, its affiliates or any predecessor employer (or any representative
thereof), is hereby terminated and will be of no further force or effect, and
you acknowledge and agree that upon your execution of this letter, you will have
no right or interest in or with respect to any such agreement, offer or promise.

 

--------------------------------------------------------------------------------


 

Please confirm your acceptance of, and agreement to, the foregoing terms and
conditions by signing and dating this letter in the space provided below and
returning it to Chris Michel.  Please retain one fully-executed original for
your files.

 

Sincerely,

 

 

 

EXTERRAN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ D. Bradley Childers

 

 

D. Bradley Childers

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

Agreed and Accepted,

 

this 28th day of January, 2012:

 

 

 

 

 

By:

/s/ J. Michael Anderson

 

 

 

 

 

 

 

Name:

J. Michael Anderson

 

 

2

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO
SEVERANCE BENEFIT AGREEMENT

 

THIS SECOND AMENDMENT TO SEVERANCE BENEFIT AGREEMENT (the “Amendment”) is made
and entered into effective as of January 28, 2012, by and between Exterran
Holdings, Inc., a Delaware corporation (the “Company”), and J. Michael Anderson
(the “Employee”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Employee entered into a Severance Benefit Agreement
(as subsequently amended, the “Agreement”), dated August 11, 2011, regarding
their respective rights and obligations in connection with a Qualifying
Termination of Employment (as defined in the Agreement) during the term of the
Agreement; and

 

WHEREAS, the Company and the Employee entered into a First Amendment to
Severance Benefit Agreement, effective as of December 12, 2011; and

 

WHEREAS, the Company and the Employee desire to amend the Agreement to make
certain changes with regard to certain provisions thereof; and

 

WHEREAS, Section 19 of the Agreement provides that the Agreement may be amended
only by the written agreement of the Company and the Employee;

 

NOW, THEREFORE, effective as of the day and year first above written, the
parties agree to amend the Agreement as set forth below:

 

1.             The proviso in Section 2(c) of the Agreement is hereby amended to
read in its entirety as follows:

 

“provided, however, that, Good Reason shall not exist with respect to such an
event unless and until the Employee provides the Company a written notice of
termination that sets forth in reasonable detail the facts and circumstances
supporting the occurrence of such event within 80 days of the date of first
occurrence of such event.  If the Employee fails to provide such notice of
termination during such period, the Employee shall be deemed to have waived all
rights the Employee may have under this Agreement with respect to such event. 
The Company shall have 30 days from the date of such notice of termination to
cure the event.  If the Company cures the event, such notice of termination
shall be deemed rescinded.  If the Company fails to cure the event within such
cure period, the Employee shall be deemed to have terminated for Good Reason at
the end of such cure period, which date shall be deemed the date of the
Qualifying Termination of Employment.”

 

1

--------------------------------------------------------------------------------


 

2.             Section 3(b)(ii) of the Agreement is hereby amended to read in
its entirety as follows:

 

“(ii)         the product of (A) the Employee’s Incentive Opportunity, prorated
to the Separation Date, multiplied by 50%.”

 

3.             The Agreement shall remain in full force and effect and, as
amended by this Amendment, is hereby ratified and affirmed in all respects.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
day and year first above written.

 

 

EXTERRAN HOLDINGS, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

D. Bradley Childers

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

By:

 

 

Name:

J. Michael Anderson

 

3

--------------------------------------------------------------------------------